Citation Nr: 1045192	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of 
injury to left flank (claimed as back pain and pulled kidney 
muscle).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1976 to 
December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that the Veteran was scheduled for a Board 
hearing in September 2010.  Correspondence from the Veteran and 
his representative in September 2010 reflects that the Veteran 
withdrew his hearing request.  Accordingly, the Board proceeds to 
adjudicate the case based on the evidence of record.  See 
38 C.F.R. § 20.704 (e) (2010).


FINDINGS OF FACT

1.  In an unappealed September 1987 decision, the RO denied 
reopening the Veteran's claim for entitlement to service 
connection for residuals of an injury to the left flank (claimed 
as a back injury).  

2.  Evidence submitted subsequent to the September 1987 RO 
decision is cumulative or redundant of evidence previously of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for residuals of an injury to the left flank 
(claimed as back pain and pulled kidney muscle).




CONCLUSIONS OF LAW

1.  The September 1987 RO rating decision that denied reopening a 
claim for service connection for residuals of an injury to the 
left flank (claimed as a back injury) is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 
(2010).

2.  New and material evidence has not been received, and the 
Veteran's claim for service connection for residuals of a left 
flank injury is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to the 
content of the VCAA notice for reopening claims.  In the context 
of a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.

In VA correspondence, dated in March 2006, VA informed the 
Veteran of what evidence was required to substantiate the claim, 
of his and VA's respective duties for obtaining evidence, and of 
the criteria for assignment of an effective date and disability 
rating in the event of award of service connection.  The 
correspondence also notified the Veteran that his claim for 
service connection was previously denied because he did not have 
a current disability related to military service, and any 
evidence must relate to that fact.  While the reasons for the 
denial may not have been artfully drafted, the Veteran is 
represented and his representative cited the Kent decision in its 
brief; thereby, indicating an awareness of the requirements.  In 
addition, the Veteran and his representative, in September 2010 
correspondence with regard to a withdrawal of a hearing request, 
expressed knowledge that medical evidence was necessary to reopen 
his claim for entitlement to service connection.  Therefore, the 
Veteran has not been prejudiced by not having been given a more 
precise reason for the prior denial.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 
U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjdudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In Pelegrini v. Principi, supra, the Court held that compliance 
with 38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable agency of original jurisdiction 
decision.  Because complete VCAA notice in this case was provided 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.

The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new and 
material evidence has been received.  See Paralyzed Veteran's of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 
2003).

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim. 

II.  Analysis

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran claims that he suffers from residuals of a left flank 
injury.  Specifically, he says that he has a back disability and 
kidney disability due to active service.  Historically, an April 
1977 RO decision denied the Veteran's original claim for service 
connection based on a finding that there was no evidence that the 
Veteran had a current disability causally related to active 
service.  The Veteran was informed of his appellate rights but he 
did not file an appeal.  

In 1985, the Veteran submitted another claim for service 
connection for a back injury, which the RO correctly interpreted 
as a claim to reopen.  In an October 1985 decision letter, the RO 
denied reopening the claim because new and material evidence had 
not been received.  The Veteran was informed of his appellate 
rights but again he did not file an appeal.  

In 1987, the Veteran submitted a claim to reopen for service 
connection for a back injury.  In a decision letter, dated in 
September 1987, the RO continued to deny reopening the claim 
because new and material evidence had not been received.  The 
Veteran was informed of his appellate rights but he did not 
appeal.  

Finally, in January 2006, the Veteran again filed a claim to 
reopen for entitlement to service connection for a "lower back" 
disorder.  The RO denied reopening the claim in a July 2006 
rating decision, which the Veteran has appealed.  The Board notes 
that the Veteran's disability has been characterized as a left 
flank injury, back pain, lower back, and pulled kidney muscle.  
Regardless of its characterization, the claimed disability has 
remained essentially the same since it was originally filed in 
December 1976.

The Board must assess whether new and material evidence has been 
received sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The Court has held 
that the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the claim, 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  

Evidence at the time of the last final denial 

The evidence of record in September 1987, the time of the last 
final denial, included the Veteran's service treatment records 
(STRs), statements by the Veteran, and VA medical records, to 
include a March 1977 VA examination report.  

The Veteran's statements reflect his contention that his back 
pain began in October 1976, and that he pulled a kidney muscle in 
November 1976. (See December 1976 claim form.)  The record also 
includes a written statement received in February 1977, in which 
the Veteran stated that he was in a hospital in Germany on 
November 15, 1976 for his back and kidney condition and that he 
had been kicked in the back by a private.  

The Veteran's STRs are negative for any mention of complaints of, 
or treatment for, a back injury or kidney injury or disease.  A 
November 6, 1976, clinical note reflects that the Veteran had 
been involved in an altercation approximately 15 minutes earlier 
and reported that he had been struck approximately ten times in 
the head.  He complained of a severe headache.  He was given two 
aspirin and he declined further evaluation.  A subsequent entry 
that same day reflects that the Veteran had complaints of 
dizziness and a headache and had fainted.  The clinical 
assessment was syncope from exertion.  He was given aspirin for 
his headache and sent home.  He was to return to the clinic two 
days later; however, the record does not reflect that he did so.  
Moreover, the STRs do not reflect any complaints of injury to the 
back or kidneys due to this fight, or any other incident in 
service.  The November 1976 Report of Medical History for 
separation purposes reflects that the Veteran reported that he 
had never had recurrent back pain, kidney stones, blood in his 
urine, or frequent or painful urination.  He did, however, note 
that he had had dizziness and frequent or severe headaches.  Such 
statements correspond with the STRs.  He also noted "I am in 
good health and taking no medications."  It also reflects that 
the Veteran reported that he had been previously hospitalized for 
meningitis and encephalitis in 1971, but no hospitalization in 
service was reported.  The physician's summary notes that the 
Veteran had coughed up specks of blood in basic training; had 
previously had scarlet fever; had infrequent headaches; had dizzy 
spells when lying flat; had a head injury concussion from 
football at age 11 and meningitis at age 3; had palpitations of 
the heart; an inguinal herniorrhaphy as a child; and had sea 
sickness and nervous problems.  The report is negative complaints 
of back or kidney problems.  The November 1976 Report of Medical 
Examination for separation purposes reflects that, upon clinical 
evaluation, the Veteran's spine and genitourinary system were 
noted to be normal.  

The evidence of record also included a March 1977 VA examination 
report.  The report reflects that the Veteran stated that he had 
hurt his low back in "November 1973" when he was kicked in the 
left flank.  He reported that he had been hospitalized for two 
days and had injured his kidney.  The report also reflects that 
the Veteran had no hematuria but stated that he had to strain to 
pass his water and it hurt his kidney.  There was no burning or 
frequency then.  It was noted that his pain comes and goes, and 
feels like a cramp.  The Veteran reported that it came "once a 
week or once a month and sometimes it lasts all day."  Upon 
examination, it was noted that the Veteran's genitourinary system 
was negative for any abnormalities, and his prostate was within 
normal limits.  With regard to the low back, left flank, it was 
noted there was "good alignment.  No spasm.  Moderate tenderness 
left flank.  Touches toes, knees straight and all other [range of 
motion] is excellent.  However, flexion far to right and rotation 
far right causes considerable left flank discomfort.  Full, easy 
squat and toe - heel walk.  [Straight leg raising] and [deep 
tendon reflexes] normal.  Lower limbs slender, equal.  No limp."  
The diagnosis was residuals of injury to the left flank.  

A March 1977 radiographic report of the lumbosacral spine 
indicates that the vertebral bodies were normally aligned, the 
intervertebral disc spaces were well preserved, and there was no 
abnormality identified.  The impression was a normal lumbosacral 
spine.  A radiographic report of the kidney indicates that the 
right kidney was well visualized and demonstrated no 
abnormalities.  The left kidney was not well seen.  The 
impression was "negative abdomen." 

A July 1978 radiographic report reflects that the Veteran had 
been in a fight and radiographs of his lumbosacral spine, skull, 
and facial bones were requested.  The report of x-ray of the 
Veteran's lumbosacral spine indicates that the lumbar vertebral 
bodies were intact without evidence of fracture or dislocation.  
There were prominent Schmorl's nodes seen throughout the lumbar 
spine.  A VA Form 10-7131 reflects that the 1978 radiographic 
report was the only back problem noted in the Veteran's file. 

In conjunction with his October 1985 claim, the Veteran stated 
that he had been kicked in the back in Germany in November 1976, 
and that he had also fallen off a tank in Germany.  He noted that 
his back still constantly bothered him, since approximately 
November 1976.

Evidence since the last final denial 

The evidence added to the record since September 1987, the time 
of the last final denial, includes the Veteran's statements, VA 
medical records, a statement from the Veteran's mother, and SSA 
records. 

The Veteran's statements are essentially duplicative of his 
earlier statements in that they allege that he fell off a tank in 
service and his back has hurt since then. 

The evidence of record now includes a statement from the 
Veteran's mother, in which she states "[w]hen my son come home 
he has complained about his back being very painful.  All of 
these years I have always ask him to go to the doctor.  He never 
had back problems before he enter the U.S. Army."   

VA treatment records since 2006 demonstrate treatment 
predominately for the Veteran's psychiatric problems and other 
medical problems unrelated to the issue on appeal (e.g., 
diabetes, skin rash.  June 2006 records, however, indicate the 
Veteran reported bladder problems with stinging when urinating, 
and right-sided back pain due to a recent fight.  A June 1, 2006, 
report indicates that the Veteran's back was tender to palpation 
over the right upper back, and he had right-sided pneumothorax 
with minimally placed right posterior 7th rib fracture.  He was 
given  Vicodin for the pain.  A June 29, 2006, radiology report 
indicates that the Veteran reported pain in the lumbosacral spine 
region.  The report demonstrates findings of "no acute fracture 
or dislocation.  The bony mineralization pattern is normal.  The 
disc spaces are intact.  There are no degenerative changes noted.  
The soft tissues are unremarkable.  There is no radioplaque 
foreign matter visualized."  The impression was "normal 
lumbosacral spine."  A December 2006 VA primary care note 
reflects that the Veteran sought "vicodin" for back pain due to 
falling "off a tank while in service."  A December 2008 VA 
record also reflects that the Veteran reported that he fell off a 
tank and hurt his back, and left the military because his back 
hurt and he could not function at the time.  A January 2009 VA 
examination report reflects no spondylolysis or 
spondylolisthesis, no acute fractures or dislocations, and 
vertebral body heights and disc spaces were well maintained.  
There was mild bowing deformity of the end plates of the L2 
through L5 vertebral bodies, which was likely normal variant.  
There was terminal calcifications anterior to the L4 vertebral 
body, likely vascular in origin.  The sacroiliac joints were 
unremarkable.  There were no acute lumbar spine abnormalities.  

SSA records reflect that the Veteran's alleged disability onset 
date was September 2002.  Upon examination in September 2006, his 
forward flexion of the lumbar spine was 80 degrees.  His 
extension of the lumbar spine was 10 degrees.  It was noted that 
he had scoliosis.  A December 2006 report reflects that he had 
back pain with an intensity of 8/10 which is gradually getting 
worse and which he reported had initially started when he fell 
off a tank in the army.  The report reflects he had point 
tenderness in the right lumbar paraspinal area.  

Old and new evidence of record considered as a whole

The Veteran's statements are new as they were not previously of 
record; however, they are not material as they are redundant of 
the evidence of record at the time of the last prior denial.  

The statement of the Veteran's mother is new; however, it is not 
material.  Her statement that the Veteran has had pain since 
service is essentially duplicative of the Veteran's statements 
and his filing of claims for a disability resulting in back pain 
in 1977, 1985, 1987, and 2006.  

The VA and SSA records, and specifically those which note 
complaints of bladder problems, mild bowing, calcification, and 
scoliosis, are new as they were not in the record at the time of 
the last final denial; however, the Board finds that reopening 
the claim is still not warranted.  The Veteran's averments of 
urinary difficulties were in the record at the time of the last 
final denial.  Moreover, there is no diagnosis of a kidney 
disability, or medical evidence that there are any current kidney 
complaints which are causally related to active service.  With 
regard to the back, the claims file still does not contain any 
competent credible evidence that the Veteran has a current 
disability, approximately 30 years after separation from service, 
which is in any way related to active service.  The third 
requirement for service connection, evidence of a nexus between a 
current disability and an in-service disease or injury, which was 
an element missing at the time of the last prior final denial, 
remains as not having been met.  The newly received medical 
records are negative for any clinical etiology opinion which 
causally relates any current disability to active service.  

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, when considered in 
conjunction with the record as a whole, is cumulative or 
redundant of evidence previously of record and previously 
considered, does not relate to an unestablished fact necessary to 
substantiate the claim, and that the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  The 
Board has considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2010), but does not find that the evidence is 
of such approximate balance as to warrant its application. 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Accordingly, the Board concludes that the Veteran has not 
submitted evidence that is new and material, and the claim for 
service connection for residuals of an injury to the left flank 
(claimed as back pain and pulled kidney muscle) is not reopened.


ORDER

As new and material evidence has not been received, the Veteran's 
claim to reopen for entitlement to service connection for 
residuals of a left flank injury (claimed as back pain and a 
pulled kidney muscle) is denied




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


